DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 is being considered by the examiner. The citation of WO2013145824 has not been considered because a legible copy of the foreign patent has not been provided. 37 CFR 1.98(2)(i) requires a legible copy of each foreign patent cited to be provided.
The information disclosure statement (IDS) submitted on 11/26/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/14/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/05/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (JP-20150864-A), hereinafter Hatano, references are made to the English translation provided from EPO, in view of Kaneko et al. (WO-2012029717-A1), hereinafter Kaneko, references are made to the English translation provided from EPO.
Regarding Claim 1, Hatano teaches a copper alloy comprising the composition shown in table 1.
Element
Claim
Hatano
Citation
Relationship
Ni
0-5
0.8-5
[0013]
Within
Co
0-2.5
0.8-5
[0013]
Within
Ni + Co
0.2-5
0.8-5
[0016]
Within
Si
0.2-1.5
0.2-1.5
[0013]
The same


Hatano further teaches the copper alloy having I(200)/I0(200) of 1-10.2 ([0021]) which overlaps the claimed I(200)/I0(200) of 1-5. 
	Hatano does not explicitly disclose the claimed are ratio of Cube orientation {100} <001> of 2-10% in EBSD measurement of a rolling parallel cross section or the claimed ratio of (an average crystal 
	Examiner notes that according to [0041] of the instant specification, the area ratio of Cube orientation grains may be restricted to less than 10% by ensuring the rate of temperature increase during solutionizing is at least 10˚C/s and the ratio of the average crystal grain size of Cube orientation / average crystal grain size may be made greater than 0.75 by ensuring the rate of temperature increase during solutionizing is less than 30˚C/s.
	Hatano further teaches solutionizing at a temperature of 700-950˚C ([0036]) but does not specify a rate of temperature increase.
	Kaneko teaches processing of a copper alloy involving a heating rate during annealing at 600-800˚C of 10-30˚C/s in order to provide a beneficial balance between grain coarsening and bending workability (P. 6 Par. 4) which is the same as the specification’s temperature increase during solutionizing of 10-30˚C/s.
	Based on the above statements, Hatano as modified by Kaneko discloses a copper alloy having been solutionized with a heating rate of 10-30˚C/s which is the same as the specification’s temperature increase rate of 10-30˚C/s. Therefore, the copper alloy having an area ratio of Cube orientation grains of less than 10% and the ratio of the average crystal grain size of Cube orientation / average crystal grain size greater than 0.75 would have flowed naturally to Hatano as modified by Kaneko due to the heating rate being the same as that set forth in the specification, because if the processing lies within the specification’s range, it would be expected to have the same properties as the specification’s copper alloy.
	It would have been obvious to a person having ordinary skill in the art to have provided the solutionizing heating rate of Kaneko to the copper alloy of Hatano in order to provide a beneficial balance between grain coarsening and bending workability as discussed above as taught by Kaneko.

	Regarding Claim 2, Hatano as modified by Kaneko discloses the claim limitations as set forth above. Hatano further teaches the copper alloy having crystal grain size of 5-20 µm which is within the claimed average crystal grain size of {100} <001> of the rolling parallel cross section is from 2-20 µm because the average crystal grain size and the Cube orientation grain size are similar since Hatano as modified by Kaneko discloses the claimed ratio of (an average crystal grain size of Cube orientation {100} <001> of the rolling parallel cross section) / (an average crystal grain size of the rolling parallel cross section) is 0.75-1.5.

	Regarding Claims 3 and 4, Hatano as modified by Kaneko discloses the claim limitations as set forth above. Hatano further teaches the copper alloy comprising one or more of Sn, Zn, Mg, Cr, and Mn in an amount of less than 3 mass% ([0013]) which encompasses the claimed copper alloy strip containing one or more of Sn, Zn, Mg, Zr and Mn in a total amount of 0.005-2% by mass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736